In an action to foreclose a mechanic’s lien, plaintiff appeals: (1) from a judgment of the Supreme Court, Nassau County, entered January 27, 1960, upon the decision and opinion of the Justice at Special Term, after a non jury trial, dismissing the complaint on the merits as to all the defendants; and (2) from an order of said court dated February 4, 1960, denying plaintiff’s motion for a new trial. Judgment and order affirmed, with one bill of costs. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Christ and Petté, JJ., concur.